Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 10/17/2019. In virtue of this communication, claims 1-19 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on10/21/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/17/2019 and 01/11/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
Drawings submitted on 10/17/2019 accepted as part of the formal application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US 20190006764), hereinafter Yen, in view of Chen et al (US 20190198975), hereinafter Chen.

Regarding claim 1,
Yen discloses a mobile device (a mobile device 100, Fig 1A), comprising:
a metal mechanism element (a metal mechanism element 110, Fig 1A), having a slot (a slot 120, Fig 1A), wherein the slot has a first closed end (an end 121, Fig 1A) and a second closed end (an end 122, Fig 1A);
a ground plane (a ground plane 140, Fig 1A);
a parasitic radiation element (a parasitic element 160, Fig 1A), having a connection end (a first end 161, Fig 1A) and an open end (a second end 162, Fig 1A), wherein the connection end of the parasitic radiation element is coupled to the ground plane (Fig 1A), the parasitic radiation element has a vertical projection on the metal mechanism element, and the vertical projection of the parasitic radiation element at least partially overlaps the first closed end of the slot;
a feeding radiation element (a feeding element 150, Fig 1A), having a feeding point (a feeding point FP, Fig 1A), wherein the feeding radiation element is disposed between the parasitic radiation element and the ground plane (Fig 1A); and
a dielectric substrate (a dielectric substrate 170, Fig 1A), disposed adjacent to the metal mechanism element, wherein the parasitic radiation element and the feeding radiation element are disposed on the dielectric substrate (Fig 1A);
wherein an antenna structure (an antenna structure ANT, Fig 1A) is formed by the parasitic radiation element, the feeding radiation element, and the slot of the metal mechanism element.
Yen does not teach the slot has a first closed end and a second closed end, and the parasitic radiation element comprises a first widening portion, the first widening portion is positioned at a bend of the parasitic radiation element.
	However, Chen teaches a mobile device (a mobile device 100, Fig 1), comprising:
a metal mechanism element (a metal frame 120, Fig 1), having a slot (a slot S120, Fig 1), wherein the slot has a first closed end (a closed end E120, Fig 1) and a second closed end (a closed end E170, Fig 1);
a ground plane (a ground element 110, Fig 1);
a parasitic radiation element (a parasitic element 190, Fig 1), having a connection end (a first end 191, Fig 1) and an open end (a second end 192, Fig 1), wherein the connection end of the parasitic radiation element is coupled to the ground plane (Fig 1), the parasitic radiation element has a vertical projection on the metal mechanism element, and the vertical projection of the parasitic radiation element at least partially overlaps the first closed end of the slot (Fig 1), the parasitic radiation element comprises a first portion (a first portion P1901, Fig 1), the first portion is positioned at a bend of the parasitic radiation element (Fig 1).
Chen does not teach the first portion P1901 is a widening portion.
	However, Chen teaches the parasitic element 190 is configured to increase the effective length of the low-frequency resonant path of the antenna structure (paragraph [0035]), and a widening portion is configured to fine-tune the low-frequency resonant points of the antenna structure (paragraph [0028]). It’s well known in the art that a parasitic radiation element has a widening portion (see Lu, US 20190044216, a widening portion 36, Fig 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal mechanism element, having a slot, wherein the slot having a first closed end and a second closed end, and a parasitic radiation element comprising a first widening portion being positioned at a bend of the parasitic radiation element in Yen, as taught by Chen, in order to provide a mobile device having a novel antenna structure to function multiple frequency bands.
[AltContent: arrow][AltContent: textbox (ANT)][AltContent: textbox (Yen (US 20190006764))]
    PNG
    media_image1.png
    699
    546
    media_image1.png
    Greyscale



[AltContent: textbox (Chen (US 20190198975))][AltContent: arrow][AltContent: textbox (P1901)][AltContent: arrow][AltContent: arrow][AltContent: textbox (E170)][AltContent: textbox (E120)][AltContent: arrow][AltContent: textbox (S120)]
    PNG
    media_image2.png
    707
    570
    media_image2.png
    Greyscale


Regarding claim 2,
Yen in view of Chen discloses the claimed invention, as discussed in claim 1.
Yen teaches the slot substantially has a straight-line shape (Fig 1A).

Regarding claim 9,
Yen in view of Chen discloses the claimed invention, as discussed in claim 1.
Yen teaches the feeding radiation element substantially has a rectangular shape (Fig 1A), an L-shape, or a trapezoidal shape.

Regarding claim 10,
Yen in view of Chen discloses the claimed invention, as discussed in claim 1.
Chen teaches a feeding radiation element (a feeding radiation element comprising a radiation element 140 and a feeding connection element 130, Fig 1) has a vertical projection on the metal mechanism element (Fig 1), and the vertical projection of the feeding radiation element at least partially overlaps the slot (Fig 1).

Regarding claim 12,
Yen in view of Chen discloses the claimed invention, as discussed in claim 1.
Yen teaches the antenna structure covers a first frequency band (a first high-frequency band FBH1, Fig 2) and a second frequency band (a second high-frequency band FBH2, Fig 2).
Yen does not explicitly teach the first frequency band is from 2400 MHz to 2500 MHz, and the second frequency band is from 5150 MHz to 5850 MHz.
	However, Yen teaches elements sizes of the antenna structure are calculated to optimize the operation frequency band (paragraph [0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna structure covering a first frequency band and a second frequency band, the first frequency band being from 2400 MHz to 2500 MHz, and the second frequency band being from 5150 MHz to 5850 MHz in Yen as modified, in order to provide a beautiful appearance mobile device having a small and wide bandwidth antenna structure.

Regarding claim 13,
Yen in view of Chen discloses the claimed invention, as discussed in claim 12.
Yen does not explicitly teach a length of the slot is equal to 0.5 wavelength of the first frequency band.
However, Yen teaches elements sizes of the antenna structure are calculated to optimize the operation frequency band (paragraph [0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a length of a slot being equal to 0.5 wavelength of a first frequency band in Yen as modified, in order to provide a small and wide bandwidth antenna structure.

Regarding claim 14,
Yen in view of Chen discloses the claimed invention, as discussed in claim 12.
Yen does not explicitly teach a length of the parasitic radiation element is longer than or equal to 0.25 wavelength of the first frequency band.
However, Yen teaches the length of the parasitic element is substantially equal to 0.25 wavelength of the second high-frequency band (paragraph [0012]), and elements sizes of the antenna structure are calculated to optimize the operation frequency band (paragraph [0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a length of a parasitic radiation element being longer than or equal to 0.25 wavelength of a first frequency band in Yen as modified, in order to provide a small and wide bandwidth antenna structure.

Claims 3-8 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US 20190006764), hereinafter Yen, in view of Chen et al (US 20190198975), hereinafter Chen, and Chan et al (US 20150123874), hereinafter Chan.

Regarding claim 3,
Yen in view of Chen discloses the claimed invention, as discussed in claim 1.
Yen as modified does not teach the parasitic radiation element substantially has a width-varying L-shape.
	However, Chan teaches an antenna structure 100 (Fig 1) may be designed in a mobile device (paragraph [0016]), wherein a parasitic radiation element (a coupling radiation element 130, Fig 1) substantially has a width-varying L-shape (Fig 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a parasitic radiation element substantially having a width-varying L-shape in Yen as modified, as taught by Chan, in order to provide a small antenna structure covering a large wireless communication area for a mobile phone.
[AltContent: arrow][AltContent: textbox (P132p)][AltContent: arrow][AltContent: arrow][AltContent: textbox (P131c)][AltContent: textbox (P1312)][AltContent: arrow][AltContent: textbox (P1311)][AltContent: textbox (Chan (US 20150123874))]
    PNG
    media_image3.png
    375
    596
    media_image3.png
    Greyscale

Regarding claim 4,
Yen in view of Chen discloses the claimed invention, as discussed in claim 1.
Yen as modified does not teach the first widening portion of the parasitic radiation element substantially has a rectangular shape or a triangular shape.
However, Chan teaches an antenna structure 100 (Fig 1) may be designed in a mobile device (paragraph [0016]), wherein a first widening portion (a first widening portion P1311, Fig 1) of a parasitic radiation element (a coupling radiation element 130, Fig 1) substantially has a rectangular shape (Fig 1) or a triangular shape.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first widening portion of a parasitic radiation element substantially having a rectangular shape in Yen as modified, as taught by Chan, in order to provide a small antenna structure covering a large wireless communication area for a mobile phone.

Regarding claim 5,
Yen in view of Chen discloses the claimed invention, as discussed in claim 1.
Yen as modified does not teach the parasitic radiation element further comprises a second widening portion and a connection portion, the second widening portion is positioned at the open end of the parasitic radiation element, and the connection portion is coupled between the first widening portion and the second widening portion.
However, Chan teaches an antenna structure 100 (Fig 1) may be designed in a mobile device (paragraph [0016]), wherein a parasitic radiation element (a coupling radiation element 130, Fig 1) comprises a second widening portion (a second widening portion P1312, Fig 1) and a connection portion (a connection portion P131c, Fig 1), the second widening portion is positioned at the open end of the parasitic radiation element (Fig 1), and the connection portion is coupled between the first widening portion and the second widening portion (Fig 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna structure comprising a parasitic radiation element comprising a second widening portion and a connection portion, the second widening portion being positioned at an open end of the parasitic radiation element, and the connection portion being coupled between the first widening portion and the second widening portion in Yen as modified, as taught by Chan, in order to provide a small antenna structure covering a large wireless communication area for a mobile phone.

Regarding claim 6,
Yen in view of Chen and Chan discloses the claimed invention, as discussed in claim 5.
Chan teaches the second widening portion of the parasitic radiation element substantially has a rectangular shape (Fig 1).

Regarding claim 7,
Yen in view of Chen and Chan discloses the claimed invention, as discussed in claim 5.
Chan teaches the ground plane comprises a protruding portion (a protruding portion P132p, Fig 1), and the protruding portion extends toward the second widening portion of the parasitic radiation element (Fig 1).

Regarding claim 8,
Yen in view of Chen and Chan discloses the claimed invention, as discussed in claim 7.
Chan teaches the protruding portion of the ground plane substantially has a rectangular shape (Fig 1), an L-shape, or a trapezoidal shape.

Regarding claim 15,
Yen in view of Chen discloses the claimed invention, as discussed in claim 1.
Yen as modified does not teach an additional radiation element, coupled to the ground plane, wherein the feeding radiation element is positioned between the parasitic radiation element and the additional radiation element.
However, Chan teaches an antenna structure 200 (Fig 2) may be designed in a mobile device (paragraph [0016]), wherein an additional radiation element (an extension radiation element 240, Fig 2), coupled to a ground plane (a ground plane 110, Fig 2), wherein a feeding radiation element (a feeding element 120, Fig 2) is positioned between a parasitic radiation element (a coupling radiation element 130, Fig 2) and the additional radiation element (Fig 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna structure comprising an additional radiation element, coupled to a ground plane, wherein a feeding radiation element being positioned between a parasitic radiation element and the additional radiation element in Yen as modified, as taught by Chan, in order to provide a small antenna structure covering a large wireless communication area for a mobile phone.
[AltContent: textbox (Chan (US 20150123874))]       
    PNG
    media_image4.png
    368
    589
    media_image4.png
    Greyscale


Regarding claim 16,
Yen in view of Chen and Chan discloses the claimed invention, as discussed in claim 15.
Chan teaches the additional radiation element substantially has a T-shape, a rectangular shape, a trapezoidal shape, or an L-shape (Fig 2).

Regarding claim 17,
Yen in view of Chen and Chan discloses the claimed invention, as discussed in claim 15.
Chen teaches a tuning radiation element (a radiation element 150, Fig 1), extending across the slot, wherein the tuning radiation element comprises a first portion (a portion 155, Fig 1) and a second portion (a portion 156, Fig 1), and the first portion and the second portion are respectively coupled to the metal mechanism element; and a circuit element (a capacitive element 157, Fig 1), coupled between the first portion and the second portion of the tuning radiation element (Fig 1).

Regarding claim 18,
Yen in view of Chen and Chan discloses the claimed invention, as discussed in claim 17.
Chen teaches the circuit element is a capacitor (Fig 1) or an inductor.

Regarding claim 19,
Yen in view of Chen and Chan discloses the claimed invention, as discussed in claim 17.
Yen as modified does not explicitly teach the antenna structure covers a third frequency band, a fourth frequency band, a fifth frequency band, a sixth frequency band, a seventh frequency band, and an eighth frequency band, the third frequency band is at 824 MHz, the fourth frequency band is from 1575 MHz to 1800 MHz, the fifth frequency band is from 1800 MHz to 2170 MHz, the sixth frequency band is from 2500 MHz to 2700 MHz, the seventh frequency band is from 3400 MHz to 4200 MHz, and the eighth frequency band is from 5150 MHz to 5925 MHz.
However, Yen teaches the antenna structure covers a low-frequency band FBL (Fig 2), a first high-frequency band FBH1 (Fig 2) and a second high-frequency band FBH2 (Fig 2), and elements sizes of the antenna structure are calculated to optimize the operation frequency band (paragraph [0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna structure covering a third frequency band, a fourth frequency band, a fifth frequency band, a sixth frequency band, a seventh frequency band, and an eighth frequency band, the third frequency band being at 824 MHz, the fourth frequency band being from 1575 MHz to 1800 MHz, the fifth frequency band being from 1800 MHz to 2170 MHz, the sixth frequency band being from 2500 MHz to 2700 MHz, the seventh frequency band being from 3400 MHz to 4200 MHz, and the eighth frequency band being from 5150 MHz to 5925 MHz in Yen as modified, in order to provide a beautiful appearance mobile device having a small and wide bandwidth antenna structure.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US 20190006764), hereinafter Yen, in view of Chen et al (US 20190198975), hereinafter Chen, and Taura (US 20100207835), hereinafter Taura.

Regarding claim 11,
Yen in view of Chen discloses the claimed invention, as discussed in claim 1.
Yen as modified does not teach a thickening layer, disposed between the dielectric substrate and the metal mechanism element.
However, Taura teaches an antenna structure (Fig 3) may be designed in a portable wireless terminal (paragraph [0003]) comprises a thickening layer (a resin block 4a, Fig 3), disposed between a dielectric substrate (a printed circuit board 3c, Fig 3) and a metal mechanism element (a radiation plate 2a, Fig 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna structure comprising a thickening layer, disposed between a dielectric substrate and a metal mechanism element in Yen as modified, as taught by Taura, in order to provide a thin antenna structure having a wideband characteristic.

[AltContent: arrow][AltContent: textbox (Antenna structure)][AltContent: textbox (Taura (US 20100207835))]
    PNG
    media_image5.png
    472
    686
    media_image5.png
    Greyscale


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845